DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.
Response to Arguments
The amendment filed April 20, 2021 has been entered. Claims 1, 2, 4-6, and 8 are now pending in the application. Claims 3 and 7 have been canceled. Claims 1 and 5 have been amended. The remaining claims were previously presented.  
The examiner thanks the applicant for attempting to make the changes requested in the Detailed Action dated November 20, 2020, under the heading “Specification.” What the examiner wished to communicate regarding page 11, lines 12-14 was that the original phrase “…a hotspot mission that is cooperated with another response robot 100” does not make grammatical sense, but it would make sense if it read “…a hotspot mission that is in cooperation with another response robot 100.” Another request for this change has been made below. 

The applicant argues on page 10 of the  Remarks filed on March 21, 2021, under the heading “CLAIM INTERPRETATION – 35 USC §112, 6TH Paragraph” that the 112(f) interpretation should be withdrawn. The argument made by the applicant is that there is corresponding structure in the specification to perform the claimed functions. The examiner agrees, yet that is not the issue here. If it was, the examiner would have written a 112(a) rejection for lacking written description for the items interpreted under 112(f). The 112(f) interpretation was written because the claims recite language such as “…an investigation information real-time collecting module configured to collect…” yet a person of ordinary skill in the art does not know what “an investigation information real-time collecting module” is. It is not something of known structure, such as a filter or an ink jet printer, to use common examples. Since that is the case prong C of the three-prong test for triggering 112(f) is passed and the 112(f) interpretation is correct. 
The objection made in the Detailed Action dated November 20, 2020, under the heading “Drawings” regarding item 203 of the drawings has been fixed. The objection is withdrawn.
Now that the applicant has corrected the specification and the drawings, the claims and the specification no longer conflict. In particular, on page 3 lines 25-26 of the specification, has replaced “the disaster response robot including” with “the control device including”. Also, item 203 of Fig. 2 has now been re-named the “investigation information receiving module” which correctly corresponds to page 11, line 21 of the specification. Therefore the 112(a) rejection for those issues is withdrawn.

	Claim 5 has been amended to recite a control device with “manual driving route transmitting module” rather than a manual driving receiving module. Therefore the rejection for that particular phrase is withdrawn.  
	Since all the written description issues listed in the Detailed Action dated November 20, 2020, all the 112(a) rejections therein are withdrawn.
In the Advisory Action, mailed April 2, 2021, the examiner requested that the word disaster in the claims be spelled correctly. The spelling has been changed, but the word is still spelled incorrectly. The examiner therefore requests that the spelling be corrected again and new claims submitted. 
The amendment to Claim 5 dated April 20, 2021 includes the addition of “wherein the hotspot area is an area that intensively requires a disaster response in the disaster scene” but only the “wherein” was underlined to indicate that this was new material for the claim. 


Specification
The disclosure and claim 1 are objected to because of the following informalities: Page 11, lines 12-14 was that the original phrase “…a hotspot mission that is cooperated with another response robot 100” does not make grammatical sense, but it would make sense if it read “…a hotspot mission that is in cooperation with another response robot 100.” Appropriate correction is required. For the purposes of this examination the paragraph and claim 1 will be interpreted as corrected above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a disaster scene map storing module 
an autonomous driving module
a manual driving module
a manual driving route receiving module
an investigation information real-time collecting module
an investigation information transmitting module
a hotspot information receiving module
a manual driving route input module, interpreted as the manual driving input module
a hotspot setting module 
a hotspot mission setting module
a disaster scene map transmitting module
a disaster scene map update module
a hotspot information transmitting module
a manual driving route receiving module (on both the robot and the control device)
manual driving input module
an investigation information receiving module 
a robot state information receiving module 
One or more of these claim limitations appear in all eight claims. Claims 1-4 are directed to a disaster response robot and its modules. Claims 5-8 are directed to a control device and its modules (see the 112(a) rejection below for more on this). Because the robot and the control device both have identically named modules, the section below will describe how each module is interpreted depending on if it is on the robot or the control device. 
These claim limitations will be interpreted consistently by this examiner wherever they are used throughout the claims. Below is a list showing how each individual portion will be interpreted by this examiner. All references are to the drawings and specification of the instant application:
a disaster scene map storing module (on the robot)
Item 102, of Fig. 2, which depicts the disaster response robot. Item 102 stores the disaster scene map (see page 7, line 24-25). Here and elsewhere, since the robot is connected to a network and has a “control module,” the robot as a whole will be interpreted as having components that one of ordinary skill in the art would understand a robot to have and that are inherent in such devices, including non-transitory computer-
an autonomous driving module (on the robot)
Item 103, of Fig. 2, which depicts the disaster response robot. Item 103 performs autonomous driving based on a map (see page 7, line 24-25).
a manual driving module (on the robot)
Item 107, of Fig. 2, which depicts the disaster response robot. Item 107 performs secondary manual driving according to manual driving route corresponding to a remote control of the control person (see page 9, line 20-21).
a manual driving route receiving module (on the robot)
Item 106, of Fig. 2, which depicts the disaster response robot. Item 106 receives a manual driving route form the control device (see page 9, line 16-17).
an investigation information real-time collecting module (on the robot)
Item 104, of Fig. 2, which depicts the disaster response robot. Item 104 collects investigation information in real time and detects a situation for setting an obstacle, a branch point or other various secondary manual driving routes (see page 9, line 26 through page 10 line 7).
an investigation information transmitting module (on the robot)
Item 105, of Fig. 2, which depicts the disaster response robot. Item 105 transmits investigation information collected by the investigation see page 8 lines 27-29).
a hotspot information receiving module (on the robot)
Item 110 of Fig. 2, which depicts the disaster response robot. Item 110 receives information on a hotspot and a hotspot mission (see page 10 lines 18-19).
a hotspot mission performing module (on the robot)
Item 111 of Fig. 2, which depicts the disaster response robot. Item 111 receives information on a hotspot and performs a hotspot mission (see page 11 lines 2-3).
a manual driving input module (on the control device)
Item 205, of Fig. 3, which depicts the control device. Item 205 receives an area for investigation as set by the control person and may receive a manual driving route for manual driving (see page 13, lines 8-12). Here and elsewhere, since the control device is depicted as having a computer (see Fig. 1, item 200) connected to a network, controls a robot, and has a database (see page 3, line 26) the control device will be interpreted as having components that one of ordinary skill in the art would understand a control device to have, including non-transitory computer-readable memory, a processor, and executable code that runs on the processor, even though those items are not mentioned. 
a manual driving route receiving module (on the control device)
Note shown on Fig. 3 but described in the specification on page 4, lines 2-3 as configured to transmit the manual driving route received by the manual driving input module to the update mission performing robot 
manual driving route transmitting module (on the control device)
Item 206, of Fig. 3, which depicts the control device. Item 206 may transmit an area set by the control person in real time and manual driving route input by the control person to the corresponding disaster response robot 100 in real time (see page 13, lines 13-15).
an investigation information receiving module (on the control device)
Shown on Fig. 3 under a different name, as described on page 11, item 203 and described on page 12 lines 13-20.
a robot state information receiving module (on the control device)
Item 208, of Fig. 3, which depicts the control device. Item 208 may receive the robot state information from the disaster response robot 100 in real time or periodically (see page 13, lines 28-29).
a hotspot setting module (on the control device)
Item 209, of Fig. 3, which depicts the control device. Item 209 may set a hotspot based on the disaster scene map (see page 14, lines 4-5).
a hotspot mission setting module (on the control device)
Item 210, of Fig. 3, which depicts the control device. Item 210 sets a hotspot mission in the hotspot set by the hotspot setting module and sets hotspot ranges (see page 14, lines 9 through page 15, line 115).
a disaster scene map transmitting module (on the control device)
Item 202, of Fig. 3, which depicts the control device. Item 202 transmits the disaster scene map stored in the disaster scene map transmitting module (see page 12, lines 10-12).
a disaster scene map update module (on the control device)
Item 204, of Fig. 3, which depicts the control device. Item 204 updates the disaster scene map stored in the disaster scene map database 201 in real time by using the investigation information received by the investigation information receiving module 203 (see page 12, lines 21-23).
a hotspot information transmitting module (on the control device)
Item 211, of Fig. 3, which depicts the control device. Item 211 transmits information on the hotspot set by the hotspot setting module and the hotspot mission set by the hotspot mission setting module to the disaster response robot (see page 15, lines 16-18).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

.
Claims 1 and 5 recite in part “updating a disaster situation in real time…” Yet the specification only teaches “updating a disaster scene map in real time” for the robot, and something similar to that for the control device. See page 6 lines 19-20 for the robot doing this, and page 11, lines 18 and 28-29 for the control device doing this. The robot and control device might update the disaster scene map based on the real-time disaster situation but they do not update the disaster situation itself. Therefore, the claims lack written description. For examination purposes, “updating a disaster situation in real time” will be interpreted as: updating a disaster scene map in real time based on a disaster situation. 
Claim 1 and 5 recite in part a “disaster situation including a presence of a rescue required person, a location of the rescue required person, a thick smoke state, and a fire state”. It’s problematic to claim a disaster situation. Just looking at claim 1, the examiner believes that what is intended here to claim a module that detects these items. 
Claim 1 current reads in part:
an investigation information real-time collecting module configured to collect investigation information for changing a structure of the disaster scene map and 

Claim 1 could be improved by writing:
an investigation information real-time collecting module configured to collect investigation information of a disaster situation for changing a structure of the disaster scene map and updating a disaster scene map in real time, the investigation information real-time collecting module configured to collect investigation information of a disaster situation including a presence of a rescue required person, a location of the rescue required person, a thick smoke state, and a fire state by using the sensors during the autonomous driving performed by the autonomous driving module and the manual driving performed by a manual driving module; 4Patent Application No. 16 105,996 Docket No. 2130-043 
A similar improvement could be made to claim 5.
For examination purposes, claims 1 and 5 will be interpreted to as the “improved” version above, but written as filed in the claims dated March 21, 2021. While the claims  recite updating a “disaster situation,” this will be interpreted as updating a disaster situation scene map. While the claims recite a “disaster situation including…” this will be interpreted as the investigation information real-time collecting module can detect a disaster situation including…

a hotspot information receiving module configured to transmit information on the hotspot set by the hotspot setting module and the hotspot mission set by the hotspot mission setting module to the disaster response robot.  
Yet this “receiving module” that “transmits” lacks written description. For examination purposes, the “hotspot information receiving module” here will be interpreted as the “hotspot information transmitting module” of the base station. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-6, and 8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 5, and 6 contain the term “thick smoke.” This is a relative term which renders the claims indefinite. The term is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the term “thick smoke” will be interpreted simply as smoke.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (U.S. Pat. Pub. No. US 2004/0140404 A1) in view of Liu et al. (U.S. Pat. Pub. No. US 2016/0068267 A1) in further view of Park et al. (KR101768012 B1). 

Regarding claim 1, Ohta teaches:
A disaster response robot directly communicating with a control device (see paragraphs 0073, 0192, and 0215 for a mother robot 104 and a search robot 105 that both communicate directly with the base station 100. Ohta teaches in paragraphs 110 and 0112 that the flying mother robot can a “helicopter type robot” or even a robot that does not fly. See paragraph 0113 for the search robot 105 being a helicopter type robot, a ground travel robot, or other kind.) and capable of updating a disaster scene map and intensively responding to a hotspot area (Ohta teaches a base station 100 with operator 101 (see paragraph 0083), a mother robot 104, and a search robot(s) 105  all working together (see Fig. 1 and paragraphs 0083 and 0073). Both robots 104 and 105 can update a disaster scene map and both can directly communicate with the base station. For the search robot 105 updating a disaster scene map, see paragraphs 0019 and 0194-0195. See also paragraphs 0057-0059 for the mother robot doing “mapping of the entire area of disaster” and “re-mapping required as caused by continuous collapse in the area.”), the disaster response robot comprising: 
a disaster scene map storing module configured to store the disaster scene map (see Ohta, Fig. 10, which according to paragraph 0051 is the mother robot. Within Fig. 10, see item 1011, which is labeled “memory” and is directly connected to item 1010, the “mapping unit.” See paragraph 0208.); 
an autonomous driving module configured to perform autonomous driving based on the disaster scene map stored in the disaster scene map storing module (Dictionary.com defines driving as “to cause to guide the movement of (a vehicle, an animal, etc.).” For examination purposes, the term “driving” will be interpreted in this way. This can include guiding or driving a flying or land-based vehicle. This seems to be applicant’s intended definition as well since the term “driving” is used in the claims and specification but the picture shown in the drawings is of a flying drone. For this claim limitation see Ohta, paragraphs 0209 and 210. This paragraph refers to the mother robot whose entire purpose is to respond to a disaster site. The mother robot receives information regarding a region of the disaster site not yet searched in order for the mother robot “to apply to flight control unit 1007 [onboard the mother robot] an instruction signal instructing to move to an appropriate position.” Then, the flight control unit on the mother robot flies the mother robot to the correct place. This is autonomous control.); 
an investigation information real-time collecting module configured to collect investigation information for changing a structure of the disaster scene map and updating a disaster situation in real time, the disaster situation including a presence of a rescue required person, and a location of the rescue required person, by using the sensors during the autonomous driving performed by the autonomous driving module (see Fig. 10, which is the mother robot, which includes a camera, item 1005, and an infrared sensor, item 1004, as well as the “mapping unit,” item 1010. See paragraph 0208 and 0218 for this information being transmitted in real-time. Further, see Ohta, paragraph 0070-0073 for a “search robot,” that that has an array of sensors that can detect body heat (rescue required person), obstacles, and create maps, and transmits this information in real-time. See Fig. 9 and paragraph 0193, for the search robot having a heart sound detection unit, a body heat detection unit, and microphone, and various other sensors. Note that paragraph 0193 states that the position sensor of the robot is correlated to the sensors. See paragraphs 0212 and 0063 for determining by sensors if there is a casualty 105. See paragraph 0085 for this information being transmitted in real-time.); 4Patent Application No. 16 105,996 Docket No. 2130-043 
an investigation information transmitting module configured to transmit the investigation information collected in real time by the investigation information real-time collecting module to the control device (see Ohta, paragraph 0218 and 0085, the transmitting module is inherent in the fact that the information is sent in real-time from the robot to the base station, but see Fig. 10 item 1019 for “transmission unit,” and Fig. 9, item 915.); 
a hotspot information receiving module configured to receive information on a hotspot and a hotspot mission in the corresponding hotspot from the control device (for examination purposes a hotspot will be interpreted according to page 10, lines 20-23, of the specification of the instant application which defines a “hotspot” as a place that requires one or more firepersons or rescue persons or an area that may be in a state in which the fireperson “cannot enter in the disaster scene.” For examination purposes “hotspot mission” will be interpreted based on page 11, lines 4-6 of the specification of the instant application, which states that “the hotspot mission may be variously set as a visual mission, a thick smoke detection mission, a rescue required person detection mission, a mapping mission, a rescue required person escape path guide mission, and a communication relay mission.” With all this in mind, see Ohta, paragraph 0057, for a mother robot receiving instructions to go to “the area of disaster,” i.e. a hotspot. See Ohta, paragraph 0213 for a communication relay unit 1021 on the mother robot and paragraph 0216 for the base station having an information input unit 1125 that sends a destination to be searched to the robot. See paragraph 0222-0223 for the base station also sending a “rescue route to reach a casualty” to the mother robot. See paragraph 0059 for the mother robot being tasked with re-mapping a disaster site. This is a hotspot mission. See also paragraphs 0065-0067 for a teaching about a mission to find a casualty and then find a route to a casualty.); and 
a hotspot mission performing module configured to 
perform a hotspot mission in the hotspot according to the received information (a hotspot mission can include a mapping mission. See paragraphs 0057-0059 for the mother robot being sent to a disaster area and then conducting a mapping mission. The module that accomplishes this particular mission is seen in Fig. 10, item 1005, the “image” camera, along with item 1010, the “mapping unit,” and then the “communication unit,” item 1020, which communicates with the base station.25)  
perform the hotspot mission in the hotspot prior to a mission that is performed currently (as described above, a mission can be a mapping mission. Since Ohta teaches, in paragraphs 0057-0059, a robot that can engage in “mapping of the entire area of disaster” and “re-mapping,” Ohta teaches a conducting a prior mission and a current mission.),
control the autonomous driving module such that the autonomous driving module promptly moves from a current location to the hotspot (see Ohta, paragraphs 0209 and 210. This paragraph refers to the mother robot whose entire purpose is to respond to a disaster site. The mother robot receives information regarding a  region of the disaster site not yet searched in order for the mother robot “to apply to flight control unit 1007 [onboard the mother robot] an instruction signal instructing to move to an appropriate position.” Then, the flight control unit on the mother robot flies the mother robot to the correct place. See also paragraphs 0088-0090 for a search robot that can send a map to another robot that will then begin “moving to” the particular hotspot to be searched. See also paragraph 0096 for the operator 101 sending a command to the robot to search an area, after which time the robot conducts the search.
perform the hotspot mission that is in cooperated with another disaster response robot of the hotspot (see Ohta, paragraph 0073 for a robot 105 that cooperates with motor robot 104. See also paragraphs 0088-0090 for several robots 105 cooperating in mission.),  
wherein the hotspot mission is any one of the group consisting of 
a visual mission (see paragraph 0057, for a mother robot receiving instructions to go to “the area of disaster,” i.e. a hotspot. See paragraph 0059 for the mother robot being tasked with re-mapping a disaster site. This is a hotspot mission.), 
a thick smoke detection mission, 
a rescue required person detection mission (see paragraphs 0063 and 0070 for searching for a casualty 103), 
a rescue required person escape path guide mission (see paragraph 0222-0223 for the base station also sending a “rescue route to reach a casualty” to the mother robot. See also paragraphs 0065-0067 for a teaching about a mission to find a casualty and then find a route to a casualty.), and 
a communication relay mission (the mother robot can act as a relay of communication between the search robot to the base station. For an example see paragraph 0073), and 
wherein the hotspot area is an area that intensively requires a disaster response in the disaster scene (see paragraph 0055 for a casualty trapped inside an obstacle.).  

an investigation information real-time collecting module configured to collect investigation information for changing a structure of the disaster scene map and updating a disaster situation in real time, the disaster situation including a presence of…a thick smoke state, and a fire state 
a manual driving route receiving module configured to receive a manual driving route from the control device for an area, a structure of which has been changed or cannot be known on the disaster scene map based on an investigation result according to the autonomous driving;
a manual driving module configured to perform manual driving such that an investigation information real-time collecting module collects investigation information according to the manual driving route received by the manual driving route receiving module;
an investigation information real-time collecting module configured to collect investigation information during the autonomous driving performed by the autonomous driving module and the manual driving performed by a manual driving module.
Yet Liu teaches:
a manual driving route receiving module configured to receive a manual driving route from the control device for an area, a structure of which has been changed or cannot be known on the disaster scene map based on an investigation result according to the autonomous driving (see Liu, Fig. 9 for a user remote controller, and Fig. 12, item 1210 which is defined in paragraph 0125 as the “communication system” of the drone that allows manual control via wireless signals. See also paragraph 0095 for UAV detecting an obstacle near the UAV while in autonomous mode, and then the system switches from autonomous mode to manual mode for the user to steer the UAV away from or around the obstacle. This paragraph specifically refers to this in the context of “safety risks.”); 
a manual driving module configured to perform manual driving such that an investigation information real-time collecting module collects investigation information according to the manual driving route received by the manual driving route receiving module (see Liu, paragraph 0098 for a robot that transmits “a video feed from a camera” to a display for the user to see. After that paragraph, Liu directly begins to describe how this robot, or “movable object,” can be controlled. On the top two lines of paragraph 0103, Liu states that it can be “controlled remotely by a user.”);15 
an investigation information real-time collecting module configured to collect investigation information during the autonomous driving performed by the autonomous driving module and the manual driving performed by a manual driving module (see Liu, paragraph 0098 for investigating with a video camera, and paragraph 0103 for the robot being controlled by a human “or an autonomous control system.”).
In summary, Ohta teaches a disaster-response robot that maps a disaster area and re-maps it as required by continuous collapse in an area (see paragraphs 0057-0059 and 0208.) The search of the area includes encountering obstacles (see paragraph 0023). Liu teaches a robot that switches from autonomous to manual control upon encountering an obstacle. Furthermore, Ohta strongly teaches toward manual control.  See Ohta, Fig. 1, item 100, which paragraph 0217 describes as the “base station 100” with a human operator. The drone in Liu looks nearly identical to the one shown in Fig. 1 of the instant application. Furthermore, Ohta teaches in paragraphs 110 and 0112 that the flying mother robot can a “helicopter type robot” or even a robot that does not fly. See paragraph 0113 for the search robot 105 being a helicopter type robot, a ground travel robot, or other kinds. Therefore, all the robots in Ohta and Liu are highly combinable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ohta, to add the additional features of a manual driving mode that works in an area that has been changed due to a disaster, and the manual and autonomous driving modes providing transmitting real-time information, as taught by Liu. The motivation for doing so would be to have an “improved control scheme” for a robot, as recognized by  Liu (see paragraph 0040) and to “provide a search robot system…that can access the corners of the site of disaster and identify accurately the location of a victim so as to conduct rescue activities efficiently,” as recognized by Ohta (see paragraph 0011).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Yet Ohta and Liu do not appear to explicitly further teach:
an investigation information real-time collecting module configured to collect investigation information for changing a structure of the disaster scene map and updating a disaster situation in real time, the disaster situation including a presence of…a thick smoke state, and a fire state 
However, Park teaches:
an investigation information real-time collecting module configured to collect investigation information for changing a structure of the disaster scene map and updating a disaster situation in real time, the disaster situation including a presence of…a thick smoke state, and a fire state (see Park Figs. 1-4 and page 2 of the attached English translation, the paragraph beginning with “Referring to Fig. 1…”. This paragraph describes a smoke detection system using a drone equipped with a thermal imaging camera. The drone flies over a forest fire area, communicates with mobile communication terminals 130. As taught in the last two full paragraphs on page 3, the drone is controlled by a control unit 120. See page 3 for “real image information captured and generated by the real image camera 112 may be visible light image.” The image is of fire See page 2 for “photographing a forest fire area”.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ohta and Liu, to add the additional features of an investigation information real-time collecting module configured to collect investigation information for changing a structure of the disaster scene map and updating a disaster situation in real time, the see page 2 from “Description” to the sentence ending “post-fire treatment.”).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 2, Ohta, Liu, and Park teach the disaster response robot of claim 1.
Ohta further teaches:
A disaster response robot wherein:
the investigation information real-time collecting module collects investigation information by using at least one of 
a visual sensor,
a thick smoke sensor, 
an infrared ray sensor, 
a radar sensor, and 
a microphone17 (see Fig. 10, which is the mother robot, which includes a camera, item 1005, and an infrared sensor, item 1004. See paragraph 0208 and 0218 for this information being transmitted in real-time. Further, see Ohta, paragraph 0070-0073 for a “search robot,” that that has an array of sensors that can detect body heat, obstacles, and create maps, and transmits this information in real-time. See Fig. 9, for the search robot having a heart sound detection unit, a body heat detection unit, and microphone, and various other sensors. See paragraph 0085 for this information being transmitted in real-time.).

Regarding claim 4, Ohta, Liu, and Park teach the disaster response robot of claim 1.
Ohta further teaches:
A disaster response robot:
wherein the hotspot is an area that intensively requires a disaster response in the disaster scene (see Ohta, paragraphs 0054-0055 and Fig. 1, item 103, which is a casualty to be searched for in the ruins of a collapsed building, and 104, which is a mother robot assisting in the search.)



Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Park.

Regarding claim 5, Ohta teaches:
A control device directly communicating with a disaster response robot  (see paragraph 0215 for a base station 100 that directly communicates with a mother robot 104 and a search robot 105.) and capable of updating a disaster scene map see paragraphs 0057-0058, 0061, and 0073. See also Figure 11 of Ohta, which is Figure 1 of this Detailed Action, especially item 1110, the mapping unit. See paragraphs 0218-0219 for the mapping unit, item 1110, receiving position information on the robots, saving it to memory, updating the map with the “position information” of the robots “indicating the current position” of the search robots, and outputting the position information in a manner “indicating the [robots] detected current position.”) and intensively responding to a hotspot area (see paragraph 0086), the control device comprising: 
a disaster scene map database configured to store a disaster scene map in advance (see Ohta, Figure 11, item 1111, and paragraph 0218); 4Patent Application No. 16 105,996 Docket No. 2130-043 
a disaster scene map transmitting module configured to transmit the disaster scene map stored in the disaster scene map data base in advance to a disaster response robot (see Ohta, Fig. 11, items 1126 and 1104, and paragraph 0218); 
a manual driving input module configured to receive a manual driving route from a control person for an area, a structure of which has been changed or cannot be known on the disaster scene map based on an investigation result according to the autonomous driving (see Ohta, Fig. 11, item 1125, and paragraph 0216. See also Fig. 1 and paragraph 0055); 
a manual driving route transmitting module configured to transmit the manual driving route received by the manual driving input module to the disaster response robot (for a control device with a manual driving route transmitting module see Ohta, paragraphs 0222, 0055, and 0057
an investigation information receiving module configured to receive the investigation information for changing a structure of the disaster scene map and updating a disaster situation in real time, the disaster situation including a presence of a rescue required person, and a location of the rescue required person by using the sensors during autonomous driving or manual driving from the disaster response robot (see paragraph 0215 for the base station having a communication unit 1120 which communicates with the mother robot. This occurs at least during manual driving. See paragraphs 0057-0059 for the mother robot mapping and then “re-mapping” a disaster area.  According to paragraph 0073, this mapping information is transferred to the base station, where, according to paragraph 0218, it is stored in memory. Based on paragraph 0222 this updated map information is used by the base station to search for a rescue route. See paragraph 0070-0073 for a “search robot,” that that has an array of sensors that can detect body heat (rescue required person), obstacles, and create maps, and transmits this information in real-time. See Fig. 9 and paragraph 0193, for the search robot having a heart sound detection unit, a body heat detection unit, and microphone, and various other sensors. Note that paragraph 0193 states that the position sensor of the robot is correlated to the sensors. See paragraphs 0212 and 0063 for determining by sensors if there is a casualty 105. See paragraph 0085 for this information being transmitted in real-time.
a disaster scene map update module configured to update the disaster scene map stored in the disaster scene map database by using the investigation information received by the investigation information receiving module (see paragraphs 0057-0059 for the mother robot mapping and then “re-mapping” a disaster area.  According to paragraph 0073, this mapping information is transferred to the base station, where, according to paragraph 0218, it is stored in memory. Based on paragraph 0222 this updated map information is used by the base station to search for a rescue route.); 
a robot state information receiving module configured to receive a robot state information from the disaster response robot in real time or periodically (see Ohta, paragraph 0106 for a base station that receives a request for a battery charge from a robot in real time.); 
a hotspot setting module configured to set a hotspot based on the disaster scene map updated by the disaster scene map update module (see Ohta, paragraph 0220 for the base station having an “arrange unit 1112, that arranges the mother robot. See paragraph 0057 for this arrangement being in the “area of a disaster.” Within the general disaster scene, according to paragraphs 0222 and 0223, the base station plots a route to a reach a casualty and guides a team or a robot to that casualty. Note that casualty here, according to paragraph 0199, does not necessarily mean the person is dead.);
a hotspot mission setting module configured to 
set a hotspot mission in the hotspot set by the hotspot setting module based on the investigation information collected by the disaster response robot (see paragraphs 0222-0223 for the guide unit 1108. The base station’s guide unit collects mapping data from the robots, generates a search route based off the data, and outputs it to the robots and guide team.), 
change the hotspot mission in real time according to a disaster situation that changes over time based on the investigation information collected in real time by the disaster response robot and the robot state information (see paragraph 0086-0088 for a rescue team arriving and getting assigned a search robot. The area where the search robot was searching is then transferred to another robot. In other cases, a search robot can move from one area to another as it searches for a route to a casualty. As taught in paragraph 0088, due to a newly discovered route, a robot may be assigned to further explore it. This is a change in mission due to information collected in real time by a robot. As taught in paragraph 0095, some of the assigned “mesh cells” that the robot searches and maps changes and this changing is due to new commands from the operator 101, which therefore means the information is getting transferred back to the base station 100, and commands are being sent in response.),  and 
reset the hotspot mission in real time according to state changes of the disaster response robot received in real time or periodically through the see paragraph 0083, 0073. See paragraph 0069 and 0083 for a robot identifying an obstacle or a space within obstacles in which a casualty might be located. Obstacles change the search and the identification of a casualty changes the search. See paragraph 0088 for a search robot having its mission changed due to moving to a new mesh cell. This new assignment may be done by the mother robot, but, as taught in paragraph 0204 the base station, item 100, which is a control device, can also send this command.); and 
wherein the hotspot mission is any one of the group consisting of a visual mission, a thick smoke detection mission, a rescue required person detection mission, a rescue required person escape path guide mission, and a communication relay mission performed by the disaster response robot, and 
wherein the hotspot area is an area that intensively requires a disaster response in the disaster scene (see paragraphs 0222 and 0223 for the base station guiding robots and a search team to the location of a casualty within a disaster scene.); and 7Patent Application No. 16 105,996 Docket No. 2130-043 
a hotspot information transmitting module configured to transmit information on the hotspot set by the hotspot setting module and the hotspot mission set by the hotspot mission setting module to the disaster response robot (see the 112(a) rejection for this bullet. See also Ohta, paragraph 0215).  
Yet Ohta does not appear to explicitly further teach: 
an investigation information receiving module configured to receive the investigation information for changing a structure of the disaster scene map and updating a disaster situation in real time, the disaster situation including a presence of…thick smoke state, and a fire state by using the sensors during autonomous driving or manual driving from the disaster response robot. 
However, Park teaches:
an investigation information receiving module configured to receive the investigation information for changing a structure of the disaster scene map and updating a disaster situation in real time, the disaster situation including a presence of…thick smoke state, and a fire state by using the sensors during autonomous driving or manual driving from the disaster response robot (see Park Figs. 1-4 and page 2 of the attached English translation, the paragraph beginning with “Referring to Fig. 1…”. This paragraph describes a smoke detection system using a drone equipped with a thermal imaging camera. The drone flies over a forest fire area, communicates with mobile communication terminals 130 that show the images collected by the drone. As taught in the last two full paragraphs on page 3, the drone is controlled by a control unit 120. See page 3 for “real image information captured and generated by the real image camera 112 may be visible light image.” The image is of fire See page 2 for “photographing a forest fire area”.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ohta, to add the additional features of an investigation information receiving module configured to see page 2 from “Description” to the sentence ending “post-fire treatment.”).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 6, Ohta and Park teach the control device of claim 5.
Ohta further teaches a control device wherein 
the investigation information receiving module receives the investigation information collected by using at least one of a visual sensor, a thick smoke sensor, an infrared ray sensor, a radar sensor, and a microphone, which was provided to the disaster response robot in advance (see paragraphs 0198 and 0200 for a robot with an infrared sensor and a microphone. See paragraph 0221 for the base station obtaining and processing this information.). 10  

Regarding claim 8, Ohta and Park teach the control device of claim 5.
Ohta further teaches a control device wherein 
the hotpot is an area that 0intensively requires a disaster response in the disaster scene (see paragraphs 0222 and 0223 for the base station guiding robots and a search team to the location of a casualty within a disaster scene.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Truss et al. (WO2017137393 A1) teaches a smoke- and fire-detecting drone. 
Trundle et al. (US20190347924 A1) teaches a smoke- and fire-detecting drone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665